Citation Nr: 1410744	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a liver condition, including as secondary to hepatitis C or diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from July 1970 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran, in a statement of December 2013, raised the issue of entitlement to service connection for diabetes mellitus, type II.  As this matter has not yet been adjudicated, it is referred to the RO.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Defective hearing was noted on the Veteran's October 1969 pre-induction examination and he was placed on an H2 profile.  Specifically, the October 1969 audiogram reflected hearing impairment bilaterally, as the puretone thresholds at 3000 and 4000 Hertz exceeded the "normal" range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

Although the Veteran's 1969 pre-induction audiogram results did not constitute a hearing disability under 38 C.FR. § 3.385, the presumption of soundness does not attach.  38 U.S.C.A. § 1111 provides that "every [V]eteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment."  (emphasis added)  As § 1111 does not specify "disabilities for VA purposes," the defective hearing noted on entry precludes the presumption that the Veteran was sound at entry.  In light of the defective hearing noted at entry, his claim of service connection for bilateral hearing loss will be considered based on a theory of aggravation of a preexisting disability.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  Based on the foregoing, the Veteran should be afforded a VA examination to determine whether the preexisting bilateral hearing loss was aggravated by service.

Next, at a July 2008 VA outpatient visit at a New Mexico facility, the Veteran reported that he had been told 10 years prior that he had hepatitis C.  Further, the Veteran reported on his March 2011 VA Form 9 that he was treated by a private physician who diagnosed him with hepatitis C.  There are no private records associated with the Veteran's claims file.  Accordingly, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

In a July 2011 statement, the Veteran reported that his doctor at the Tampa VA Hospital documented that his hepatitis C was contracted through the use of air guns during the Veteran's 1970 induction.  Although there are treatment records from the New Mexico VA Healthcare System in Albuquerque of record, there are no records from a Tampa facility.  It is noted that the Veteran submitted a change of address form in December 2009 which indicated a change to a Florida address.  As there are relevant VA treatment records not of record, they should be obtained on remand.  

The Veteran was not originally afforded a VA examination in connection with his claim for service connection of hepatitis C or a liver condition.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The RO denied the Veteran's claim, in part, for lack of evidence of a current disability.  However, an August 2008 VA outpatient treatment note indicated that there was evidence of hepatitis C.  Further a June 2008 VA outpatient treatment note indicated that the Veteran was referred to gastroenterology based on a provisional diagnosis of a hepatitis C infection.  The Veteran also stated in a July 2011 statement that a doctor at the Tampa VA Hospital related his hepatitis C to the use of air guns during the Veteran's active service.  No rationale was provided.  Here, there is evidence of a current disability and evidence that an injury was incurred in service but the medical evidence is insufficient.  Therefore, an examination is warranted under McLendon.  

The Veteran claims entitlement to service connection for an enlarged liver, secondary to hepatitis C or diabetes mellitus, type II.  See Veteran's Claims of August 2008 and December 2013.  Accordingly, the claims for entitlement to service connection for hepatitis C; diabetes mellitus, type II; and a liver condition are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for service connection for a liver condition must be remanded pending the development and readjudication of the hepatitis C appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from any private facility where the Veteran has been assessed or treated for his hearing loss, hepatitis C or a liver condition.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain any relevant VA medical records from the New Mexico VA HealthCare System and Tampa VA Medical Center that have not yet been associated with the claims folder, Virtual VA or Veterans Benefit Management System (VBMS).

3.  Then, schedule the Veteran for an audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that bilateral hearing loss noted upon the entrance examination was aggravated (i.e., permanently worsened) during service.  If so, was any increase clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease.  

A complete rationale must be provided for the opinion.  

4.  Then, schedule the Veteran for a VA examination to determine the etiology and onset of his hepatitis C.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C is related to active service, to specifically include inoculation by "air gun" injector, or any other risk factors identified during service.  Please provide a complete explanation for the opinion.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  [PLEASE NOTE THAT THE ISSUE OF SERVICE CONNECTION FOR DIABETES MELLITUS, TYPE II, WHICH WAS REFERRED TO THE RO FOR ADJUDICATION IN THE INTRODUCTION IS INEXTRICABLY INTERTWINED WITH THE ISSUE OF SERVICE CONNECTION FOR A LIVER DISORDER.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


